SENTENCIA
Mediante una demanda presentada el 27 de enero de 1992 en el Tribunal Superior, Sala de San Juan, la Sra. Joyce Kantara Malty, quien estaba separada entonces de su esposo Leonardo Castro Montañez, le reclamó una pen-sión alimentaria al amparo del articulado del Código Civil referente a los alimentos entre parientes. Una (1) semana más tarde, ante el Tribunal de Distrito, Sala de Guaynabo, Castro Montañez presentó una demanda de divorcio por la causal de trato cruel contra Kantara Malty. Inmediata-mente, Castro Montañez pidió que se trasladara el caso de alimentos a la Sala de Guaynabo y se consolidara con la acción de divorcio. El Tribunal Superior, Sala de San Juan, denegó dicho traslado. Mediante Resolución de 15 de mayo de 1992, sostuvimos dicha decisión al denegar el recurso CE-92-242 presentado ante nos por Castro Montañez.
Luego de varios incidentes procesales, la acción de divorcio se trasladó al Tribunal Superior, Sala de San Juan. Sin embargo, no se consolidó con la acción de alimentos entre parientes. Así las cosas, se celebró una vista en el caso de alimentos y se emitió una resolución imponiéndole *2sanciones a Castro Montáñez por incumplir con varias ór-denes, se le anotó la rebeldía y se le ordenó pagar una pensión alimentaria de tres mil dólares ($3,000) mensua-les a su esposa, retroactiva al mes de febrero de 1992.
Inconforme, Castro Montáñez acudió ante nos mediante una moción en auxilio de jurisdicción y un certiorari. Le concedimos un término a la señora Kantara Malty para que mostrara causa por la cual no debíamos expedir el auto, consolidar las acciones y considerar la primera como una acción de alimentos pendente lite. En su comparecen-cia, ésta nos señala que no deben consolidarse, puesto que esas acciones no tienen elementos comunes de hecho y de derecho. Además, alega que los criterios para fijar una pen-sión de alimentos entre parientes son distintos a los de una pensión pendente lite. Su comparecencia no nos persuade; resolvemos según lo intimado.
La Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite la consolidación de pleitos pendientes que en-cierran cuestiones comunes de hecho o de derecho. El caso de autos refleja esos denominadores comunes.
Primero, se trata de dos (2) casos entre las mismas par-tes que, por tener repercusiones en el aspecto económico del matrimonio, afectarán directamente a la sociedad legal de gananciáles y su posterior liquidación. Segundo, mante-nerlos separados conllevará más gastos y molestias a las partes. Procede su consolidación.
En cuanto a la pensión de tres mil dólares ($3,000) im-puesta al peticionario Castro Montáñez, de la resolución se desprende que éste no acudió a la vista, aunque estuvo representado por su abogado. También surge que el monto de la pensión se determinó “con vista a los autos y con-forme los argumentos vertidos para récord el día de la vista celebrada”. Del examen de la resolución recurrida y de los escritos presentados por las partes no aparece que el foro de instancia hubiese actuado con pasión, prejuicio o parcialidad al evaluar la prueba. Por lo tanto, debemos *3conferirle deferencia a su determinación. No procede que variemos el monto de la pensión fijada. Claro está, ello no significa que el foro de instancia no esté facultado para evaluar cualquier pedido de reducción en el futuro.

Se expide el auto y se ordena al foro de instancia a con-solidar la acción de alimentos con el pleito de divorcio y considerar la primera como una solicitud de alimentos “pendente lite”. Además, se devuelve el caso al foro de ins-tancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Así lo pronunció y manda el Tribunal y certifica el señor Secretario General.
El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unió el Juez Asociado Señor Rebollo López. La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Alonso Alonso está conforme con la sentencia y hace constar que, por la naturaleza e importancia de los asuntos planteados en las ponencias de los miembros de este Foro, corresponde a la Asamblea Legislativa atenderlos.
(.Fdo.) Francisco R. Agrait Liado Secretario General
- O -